Exhibit 10.14
Endwave Corporation
SENIOR EXECUTIVE OFFICER SEVERANCE AND RETENTION PLAN
Section 1. Introduction.
     The purpose of this Plan is to encourage Eligible Executive Officers to
remain as valued employees of the Company. This Plan supersedes any other
severance or retention benefit plan, policy or practice maintained by the
Company, in which the Eligible Executive Officers would otherwise be entitled to
participate. This Plan amends and restates, and supersedes in its entirety, the
Company’s “Executive Officer Severance and Retention Plan” dated June 5, 2003,
as amended through October 15, 2008. Some of the capitalized terms used in this
Plan document are defined in Section 6 of this Plan. This Plan document is also
the Summary Plan Description for the Plan.
Section 2. Eligibility For Benefits.
     (a) General Provisions. An Eligible Executive Officer will be eligible to
receive Severance Benefits under this Plan in the event his employment with the
Company is (a) terminated by the Company for a reason other than Cause or
(b) voluntarily terminated by the Eligible Executive Officer for Good Reason
within 60 days after the initial occurrence of the circumstances giving rise to
Good Reason during the term of this Plan or within six months following any
Change in Control that occurs during the term of this Plan. An Eligible
Executive Officer will be eligible to receive Retention Benefits under this Plan
if (1) the Eligible Executive Officer is employed by the Company upon the
occurrence of any Change in Control that occurs during the term of this Plan or
(2) his employment is terminated by the Company without Cause in connection
with, and prior to, such Change in Control. Notwithstanding the foregoing, in
the event a Board Composition Change occurs, an Eligible Executive Officer will
be eligible to receive Retention Benefits under this Plan even if he is not so
employed upon the occurrence of a Change in Control, as long as he was employed
by the Company immediately prior to such Board Composition Change. In order to
be eligible to receive Benefits under this Plan, an Eligible Executive Officer
must execute a general waiver and release in the form attached as Exhibit A and
such waiver and release must have become effective as specified in Section 4(c)
prior to the payment of such Benefits.
     (b) Exceptions. An Eligible Executive Officer will not be entitled to any
Benefits if:
          (1) His employment with the Company is terminated for Cause at any
time.
          (2) His employment is voluntarily terminated for a reason other than
Good Reason or is terminated by reason of his death, retirement, failure to
return from a leave of absence or disability.
          (3) The Eligible Executive Officer is offered an identical or
substantially equivalent or comparable position with the Company or an affiliate
of the Company. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers

1.



--------------------------------------------------------------------------------



 



the employee substantially the same level of responsibility and compensation:
provided, however, that if any aspect of the new position would constitute Good
Reason, the foregoing shall not preclude the Eligible Executive Officer from
being entitled to Benefits under the Plan due to a termination for Good Reason.
          (4) The Eligible Executive Officer is offered immediate reemployment
by a successor to the Company or an affiliate of the Company or by a purchaser
of its assets, as the case may be, following a change in ownership of the
Company or an affiliate of the Company or a sale of substantially all the assets
of a division or business unit of the Company or an affiliate of the Company:
provided, however, that if any aspect of the new position would constitute Good
Reason, the foregoing shall not preclude the Eligible Executive Officer from
being entitled to Benefits under the Plan due to a termination for Good Reason.
For purposes of the foregoing, “immediate reemployment” means that the Eligible
Executive Officer ‘s employment with the successor to the Company or an
affiliate of the Company or the purchaser of its assets, as the case may be,
results in uninterrupted employment such that the Eligible Executive Officer
does not suffer a lapse in pay as a result of the change in ownership of the
Company or an affiliate of the Company or the sale of its assets.
Section 3. Amount Of Benefit.
     (a) Retention Benefits. An Eligible Executive Officer’s Retention Benefit
will be the acceleration of vesting of all stock options granted to the Eligible
Executive Officer by the Company as provided in this Section 3(a). Upon a Change
in Control, each such option automatically will become exercisable (without
right of repurchase) for that number of shares equal to the number of shares
that would be purchasable under the option (without right of repurchase) at the
end of the period beginning upon such Change in Control and ending on the date
specified in the following table if the Eligible Executive Officer were employed
by the Company or its successor at the end of such period:

      Title of Eligible Executive Officer     upon Change in Control  
Acceleration Period
Edward A. Keible, Jr.
  Greater of (a) 24 months and (b) 4 months for each full year of employment by
the Company
 
   
John J. Mikulsky
  Greater of (a) 18 months and (b) 3 months for each full year of employment by
the Company

     (b) Severance Benefits. An Eligible Executive Officer’s Severance Benefits
will be the benefits set forth in paragraphs (1) through (3) below.
          (1) The Company will provide a severance payment based on the Eligible
Executive Officer’s base salary (and not commissions, bonuses or other variable
pay) determined in accordance with the following table:

              Severance Payment Amount     Termination Occurs in   Termination
Occurs Prior to, and Title of Eligible Executive Officer   Connection with, or
Six Months   not in Connection with, a Change upon Termination of Employment  
after, a Change in Control   in Control
Edward A. Keible, Jr.
  Greater of (a) 24 months and (b) 4 months for each full year of employment by
the Company   Greater of (a) 12 months and (b) 2 months for each full year of
employment by the Company
 
       
John J. Mikulsky
  Greater of (a) 18 months and (b) 3 months for each full year of employment by
the Company   Greater of (a) 9 months and (b) 1.5 months for each full year of
employment by the Company

2.



--------------------------------------------------------------------------------



 



          (2) If the Eligible Executive Officer is, immediately prior to
termination of employment, enrolled in the Company’s health and/or dental plan
and timely elects to continue coverage under such health or dental plan at the
time of the Eligible Executive Officer’s termination of employment under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay the COBRA premiums for such health and/or dental insurance coverage for
the Eligible Executive Officer and his then-covered dependents for the period of
time following termination of employment determined in accordance with the
following table:

      Title of Eligible Executive Officer     upon Termination of Employment  
COBRA Benefits Period
Edward A. Keible, Jr.
  Greater of (a) 12 months and (b) 2 months for each full year of employment by
the Company
 
   
John J. Mikulsky
  Greater of (a) 9 months and (b) 1.5 months for each full year of employment by
the Company

No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of any applicable premiums during the
COBRA benefits period set forth in the foregoing table will be credited, except
for purposes of COBRA premium assistance under the American Recovery and
Reinvestment Act of 2009 (the “ARRA”), as payment by the Eligible Executive
Officer for purposes of his or her payment required under COBRA. The period
during which an Eligible Executive Officer must elect to continue the Company’s
group medical or dental coverage at his or her own expense under COBRA, the
length of time during which COBRA coverage will be made available to the
Eligible Executive Officer, and all other rights and obligations of the Eligible
Executive Officer under COBRA (except the obligations of the Company hereunder)
will be applied in the same manner that such rules apply in the absence of this
Plan. At the conclusion of the COBRA benefits period set forth in the foregoing
table, the Eligible Executive Officer will be responsible for the entire payment
of premiums required under COBRA for the remainder of the COBRA period, if any,
except to the extent that the Eligible Executive Officer qualifies under the
ARRA as an “assistance eligible individual” who is entitled to COBRA premium
assistance without recapture. For purposes of this Section 3(b)(2),
(i) references to COBRA shall be deemed to refer also to analogous provisions of
state law and (ii) any applicable insurance premiums that are paid by the
Company shall not include any amounts payable by an Eligible Executive Officer
under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Executive Officer.
All other benefits (such as life insurance and disability coverage) terminate as
of the employee’s termination date, except to the extent that any conversion
privilege is available thereunder.
          (3) The acceleration of vesting of all stock options granted to the
Eligible Executive Officer by the Company as provided below. Upon termination of
employment, each such option automatically will become exercisable (without
right of repurchase) for that number of shares equal to the number of shares
that would be purchasable under the option (without right of repurchase) at the
end of the period beginning upon termination of employment and ending on the
date specified in the following table if the Eligible Executive Officer were
employed by the Company or its successor at the end of such period:

3.



--------------------------------------------------------------------------------



 



      Title of Eligible Executive Officer upon     Termination of Employment  
Acceleration Period
Edward A. Keible, Jr.
  Greater of (a) 24 months and (b) 4 months for each full year of employment by
the Company
 
   
John J. Mikulsky
  Greater of (a) 18 months and (b) 3 months for each full year of employment by
the Company

In the event of a termination of employment in connection with, or within six
months after, a Change in Control, the acceleration of vesting provided by this
paragraph (3) is intended to be in addition to the acceleration of vesting that
would have occurred upon the Change in Control pursuant to Section 3(a).
     (c) Income Tax Liabilities and Withholding. All income tax liabilities with
respect to payments under this Plan will be solely those of the affected
Eligible Executive Officer and not the Company or any other party. The Company
will have no obligation to structure Benefit payments or otherwise administer
this Plan in a manner as to reduce or eliminate such liabilities. Payments under
this Plan will be subject to withholdings and deductions as may be required by
law.
     (d) Certain Tax Provisions Affecting Amount of Payments. Anything in this
Plan to the contrary notwithstanding, in the event it is determined that any
payment by the Company to an Eligible Executive Officer hereunder (a “Payment”)
would cause the Eligible Executive Officer to be liable for an excise tax
pursuant to Section 4999 of the Code, then the aggregate present value of all
amounts payable as Benefits shall be reduced to the Reduced Amount. The “Reduced
Amount” will be an amount, expressed in present value, that maximizes the
aggregate present value of Benefits without causing any Payment to create an
excise tax liability under Section 4999 of the Code. For purposes of this
Section 3(d), present value will be determined in accordance with Section
280G(d)(4) of the Code.
     (e) Certain Reductions. The Company in its sole discretion, shall have the
authority to reduce an Eligible Executive Officer’s Benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Executive
Officer by the Company or an affiliate of the Company that become payable in
connection with the Eligible Executive Officer’s termination of employment
pursuant to (i) any applicable legal requirement, including without limitation,
the Worker Adjustment and Retraining Notification Act, the California Plant
Closing Act, or any other similar state law, (ii) a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for the Eligible Executive Officer to remain on the payroll for a
limited period of time after being given notice of termination of the Eligible
Executive Officer’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 3(e) shall be made such that any Benefit under
the Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (i.e. any cash severance Benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by an
continued insurance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the Benefits of
one Eligible Executive Officer and the amount of such reductions shall in no way
obligate the

4.



--------------------------------------------------------------------------------



 



Company to apply the same reductions in the same amounts to the Benefits of any
other Eligible Executive Officer, even if similarly situated. In the Company’s
sole discretion, such reductions may be applied on a retroactive basis, with
severance Benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory obligation.
Section 4. Time Of Payment; Right of Offset.
     (a) Time of Payment. Eligible Executive Officers will receive acceleration
of vesting Benefits upon a Change in Control (in the case of Retention Benefits
pursuant to Section 3(a)) or upon termination of employment (in the case of
Severance Benefits pursuant to Sections 3(b)(3)). Subject to adjustment pursuant
to this Section 4, severance payments pursuant to Section 3(b)(1) will be made
in the form of equal installment payments on the Company’s regularly scheduled
payroll payment dates. COBRA Benefit payments pursuant to Section 3(b)(2) will
be made at times deemed appropriate by the Plan Administrator.
     (b) Acceleration of Severance Payments. Notwithstanding the payment
schedule set forth in Section 4(a), the timing of Severance payments may be
accelerated in the following circumstances:
          (1) Acceleration of Portion of In-Process Severance Payments upon a
Change in Control. If an Eligible Executive Officer’s employment terminates
prior to the effective date of a Change in Control and the Company has commenced
to pay but has not yet completed paying all severance payments that would be
made to the Eligible Executive Officer in accordance with the schedule set forth
in Section 4(a) at the time a subsequent Change in Control occurs, then upon the
effective date of such Change in Control the Company will pay the Exempted
Amount (as defined below) to such Eligible Executive Officer in a lump sum.
          (2) Acceleration of Portion of Severance Payments upon Termination of
Employment after a Change in Control. If an Eligible Executive Officer’s
employment terminates on or after the effective date of a Change in Control then
upon the effective date of such termination of employment (subject, however, to
the release described in Section 2(a) first becoming effective) the Company will
pay the Exempted Amount (as defined below) to such Eligible Executive Officer in
a lump sum upon termination of employment.
          (3) Resumption of Installment Payments. The Company will pay the
Remaining Amount, if any, according to the installment schedule set forth in
Section 4(a), beginning at the time the Exempted Amount would have been paid in
full if such amount were paid in accordance with the installment schedule set
forth in Section 4(a).
          (4) Definition of “Exempted Amount” and “Remaining Amount.” For the
purposes of this Section 4(b):
               (A) “Exempted Amount” means the lesser of (a) the total of all
severance payments owed but not yet made to the Eligible Executive Officer on
the effective date of a Change in Control (in the case of Section 4(b)(1)) or
termination of employment (in the case of Section 4(b)(2)) and (b) the maximum
amount of severance payments described in the last sentence of Section 4(c)(1).
.

5.



--------------------------------------------------------------------------------



 



               (B) “Remaining Amount” means the positive difference, if any,
between (i) the total of all severance payments owed but not yet made to the
Eligible Executive Officer on the effective date of a Change in Control (in the
case of Section 4(b)(1)) or termination of employment (in the case of
Section 4(b)(2)) and (ii) the Exempted Amount.
     (c) Limitations. Notwithstanding anything to the contrary set forth herein:
          (1) Any Benefits provided under the Plan that constitute “deferred
compensation” within the meaning of Section 409A of the Code and any state law
of similar effect (collectively “Section 409A”) shall not commence in connection
with an Eligible Executive Officer’s termination of employment unless and until
the Eligible Executive Officer has also incurred a “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h) (“Separation
from Service”), unless the Company reasonably determines that such amounts may
be provided to the Eligible Executive Officer without causing the Eligible
Executive Officer to incur the adverse personal tax consequences under
Section 409A.
          (2) (i) no Benefit payment will be made, and no Benefit will be
effective, under this Plan prior to the last day of any waiting period or
revocation period as required by applicable law in order for the general waiver
and release required by Section 2(a) of this Plan to be effective, and (ii) if
the Company determines that payments of any Benefits provided to an Eligible
Executive Officer pursuant to the Plan (any such payments, the “Plan Payments”)
constitute “deferred compensation” under Section 409A and if the Eligible
Executive Officer is a “specified employee” of the Company, as such term is
defined in Section 409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to
the extent necessary to avoid the adverse personal tax consequences under
Section 409A, the timing of the Plan Payments will be delayed as follows: on the
earliest to occur of (1) the date that is six (6) months and one (1) day after
the date of the Eligible Executive Officer’s Separation From Service, and
(2) the date of the Eligible Executive Officer’s death (such earliest date, the
“Delayed Initial Payment Date”), the Company shall (A) pay the Eligible
Executive Officer a lump sum amount equal to the sum of the Plan Payments that
the Eligible Executive Officer would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the Plan Payments had
not been delayed pursuant to this Section 4(a) and (B) commence paying the
balance of the Plan Payments in accordance with the applicable payment schedule.
Prior to the imposition of any delay on the Plan Payments as set forth above, it
is intended that (i) each installment of the Plan Payments be regarded as a
separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), (ii) all Plan Payments satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii),
(iii) the Plan Payments consisting of COBRA premiums also satisfy, to the
greatest extent possible, the exemption from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(9)(v), and (iv) the
Exempted amount may be paid pursuant to Section 4(b).
          (3) In no event shall payment of any Plan Payments under the Plan be
made prior to an Eligible Executive Officer’s termination date or prior to the
effective date of the release described in Section 2(a). If the Company
determines that any Plan Payments constitute “deferred compensation” under
Section 409A, and the Eligible Executive Officer’s Separation from Service
occurs at a time during the calendar year when the release described in Section
2(a) could become effective in the calendar year following the calendar year in
which the Eligible

6.



--------------------------------------------------------------------------------



 



Executive Officer’s Separation from Service occurs, then regardless of when the
release is returned to the Company and becomes effective, the release will not
be deemed effective any earlier than the latest permitted effective date (the
“Release Deadline”). If the Company determines that any Plan Payments constitute
“deferred compensation” under Section 409A, then except to the extent that
payments may be delayed until the Delayed Initial Payment Date pursuant to
Section 4(c)(2), on the first regular payroll date following the effective date
of an Eligible Executive Officer’s release, the Company shall (A) pay the
Eligible Executive Officer a lump sum amount equal to the sum of the Plan
Payments that the Eligible Executive Officer would otherwise have received
through such payroll date but for the delay in payment related to the
effectiveness of the release and (B) commence paying the balance, if any, of the
Plan Payments in accordance with the applicable payment schedule.
     (d) Right of Offset. If an Eligible Executive Officer is indebted to the
Company at the time any cash Benefits are payable, the Company reserves the
right to offset any such Benefits under this Plan by the amount of such
indebtedness.
Section 5. Right To Interpret, Amend and Terminate Plan; Other Arrangements;
Binding Nature Of Plan.
     (a) Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority (1) to establish rules, forms and procedures for the
administration of this Plan, (2) to construe and interpret this Plan and (3) to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of this Plan including,
but not limited to, the eligibility to participate in this Plan and the amount
of Benefits paid under this Plan. Such rules, interpretations, computations and
other actions of the Plan Administrator will be binding and conclusive on all
persons.
     (b) Term Of Plan; Amendment Or Termination; Binding Nature Of Plan.
          (1) Subject to the provisions of Section 5(b)(2), this Plan will be
effective until six months after the first Change in Control has occurred;
provided, however, that the Company’s obligations to provide Benefits hereunder
shall survive until all such Benefits have been paid.
          (2) This Plan may not be amended without the written consent of the
Plan Administrator and each Eligible Executive Officer affected by such
amendment. This Plan will constitute a contractual right to the Benefits to
which such Eligible Executive Officer is entitled hereunder, enforceable by the
Eligible Executive Officer against the Company.
          (3) Any action amending or terminating this Plan will be in writing
and executed by an officer of the Company duly authorized by the Plan
Administrator and any Eligible Executive Officers whose consent is required.
     (c) Other Severance and Retention Arrangements. The Company reserves the
right to make other arrangements regarding severance and retention benefits in
special circumstances.
     (d) Binding Effect On Successor To Company. This Plan will be binding upon
any successor to or assignee of the Company or its business or assets, whether
direct or indirect, by

7.



--------------------------------------------------------------------------------



 



Change in Control or otherwise. Any such successor or assignee will be required
to perform the Company’s obligations under this Plan. In such event, the term
“Company,” as used in this Plan, will mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan.
Section 6. Definitions.
     Capitalized terms used in this Plan have the following meanings:
     (a) Benefits means Retention Benefits and Severance Benefits.
     (b) Board Composition Change means the occurrence of a change in the Board
of Directors of the Company in which the individuals who constituted the Board
of Directors of the Company at the beginning of the two-year period immediately
preceding such change (together with any other director whose election by the
Board of Directors of the Company or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors then in office either who were directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the directors then in office.
     (c) Cause means misconduct, including but not limited to: (1) conviction of
any felony or any crime involving moral turpitude or dishonesty;
(2) participation in a fraud or act of dishonesty against the Company; (3) any
conduct that, based upon a good faith and reasonable factual investigation and
determination by the Company’s Board of Directors, demonstrates a gross
unfitness to serve; (4) any conduct that, based upon a good faith and reasonable
factual investigation and determination by the Company’s Board of Directors,
consists of willful and repetitive acts having the effect of injuring the
business or reputation of the Company or any of its affiliates; or (5)
intentional, material violation of any contract between the Company and an
Eligible Executive Officer or any statutory duty owed by an Eligible Executive
Officer to the Company that is not corrected within 30 days after written notice
to the Eligible Executive Officer. A physical or mental disability will not
constitute “Cause.”
     (d) Change in Control means any of the following:
          (1) a merger or consolidation of the Company after which the Company’s
stockholders immediately prior to the merger or consolidation do not have
beneficial ownership of at least 50% of the outstanding voting securities of the
new or continuing entity or its parent entity (taking into account only such
stockholders’ ownership of the Company prior to such merger or consolidation and
not any other ownership of the new or continuing entity or its parent entity);
          (2) a transaction or series of related transactions to which the
Company is a party and in which a majority of the outstanding shares of the
Company’s capital stock are sold, exchanged or otherwise disposed of, after
which the Company’s stockholders immediately prior to the first of such
transactions do not have beneficial ownership of at least 50% of the outstanding
voting securities of the Company or of the entity for which shares of the
Company’s capital stock were exchanged (in either such case, taking into account
only such stockholders’ ownership of the Company prior to the time such
transaction or transactions commenced and not

8.



--------------------------------------------------------------------------------



 



any other ownership of any entity for which shares of the Company’s capital
stock were exchanged); and
          (3) a transaction or series of related transactions in which the
Company sells, licenses or otherwise transfers for value all or substantially
all of its assets to a single purchaser or group of associated purchasers.
     (e) Code means the Internal Revenue Code of 1986, as may be amended from
time to time, and the regulations and other applicable guidance promulgated
thereunder.
     (f) Company means Endwave Corporation, a Delaware corporation, and any
successor as provided in Section 5(d) of this Plan.
     (g) Eligible Executive Officer means Edward A. Keible, Jr. and John J.
Mikulsky.
     (h) Good Reason means, with respect to an Eligible Executive Officer:
          (1) a material reduction in the Eligible Executive Officer’s rate of
compensation (base salary and bonus target), except a reduction applicable
proportionally to all Eligible Executive Officers;
          (2) a substantial diminution in the Eligible Executive Officer’s job
responsibilities and authority (but not merely title) with respect to the
Company;
          (3) a requirement that the Eligible Executive Officer relocate to a
worksite that is more than 50 miles from his prior worksite; or
          (4) a material breach by the Company or any successor to the Company
of any material provisions of this Plan, including, but not limited to, the
failure or refusal of any successor to the Company to assume the Company’s
obligations under this Plan pursuant to Section 5(d).
In order to terminate employment for Good Reason, (i) the Eligible Executive
Officer must provide written notice to the Company of the occurrence of one or
more of the foregoing events within 30 days following the initial occurrence of
the event, and (ii) the Company shall not be required to provide any Benefits
under the Plan if it is able to remedy such event(s) within a period of 30 days
following such notice.
     (i) Payment has the meaning given to such term in Section 3(d) of this
Plan.
     (j) Plan means this Endwave Corporation Senior Executive Officer Severance
and Retention Plan.
     (k) Plan Administrator means the Compensation Committee of the Board of
Directors of the Company.
     (l) Plan Sponsor means the Company as “Plan Sponsor” within the meaning of
ERISA.

9.



--------------------------------------------------------------------------------



 



     (m) Reduced Amount has the meaning given to such term in Section 3(d) of
this Plan.
     (n) Retention Benefits means the benefits calculated pursuant to Section
3(a) of this Plan.
     (o) Severance Benefits means the benefits calculated pursuant to Section
3(b) of this Plan.
Section 7. No Implied Employment Contract.
     This Plan does not give any employee or other person any right to be
retained in the employ of the Company. The Company’s right to discharge any
employee or other person at any time and for any reason is hereby reserved.
Section 8. Legal Construction.
     This Plan is intended to be governed by and will be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and, to the extent not preempted by ERISA, the laws of the State of California.
Section 9. Claims, Inquiries And Appeals.
     (a) Applications For Benefits And Inquiries. Any application for Benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his authorized representative) at the following address. The Plan Administrator
is the named fiduciary charged with the responsibility for administering the
Plan.
Endwave Corporation
Attn: Plan Administrator for the
Executive Officer Severance and Retention Plan
130 Baytech Drive
San Jose, CA 95134
     (b) Denial Of Claims. In the event that any application for Benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following: (i) the specific reason or reasons for the denial;
(ii) references to the specific Plan provisions upon which the denial is based;
(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and (iv) an explanation of the Plan’s
review procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under Section 502(a)
of ERISA following a denial on review of the claim, as described in Section 9(d)
below. This notice of denial will be given to the applicant within 90 days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is

10.



--------------------------------------------------------------------------------



 



required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period. This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
application.
     (c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for Benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:
Endwave Corporation
Attn: Plan Administrator for the
Executive Officer Severance and Retention Plan
130 Baytech Drive
San Jose, CA 95134
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his representative) shall have the opportunity
to submit (or the Plan Administrator may require the applicant to submit)
written comments, documents, records, and other information relating to his
claim. The applicant (or his representative) shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial Benefit determination.
     (d) Decision On Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for Benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(i) the specific reason or reasons for the denial; (ii) references to the
specific Plan provisions upon which the denial is based; (iii) a statement that
the applicant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to his claim; and (iv) a statement of the applicant’s right
to bring a civil action under Section 502(a) of ERISA.
     (e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing Benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of Benefits to do so at
the applicant’s own expense.

11.



--------------------------------------------------------------------------------



 



     (f) Exhaustion Of Remedies. No legal action for Benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
Benefits in accordance with the procedures described by Section 9(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 9(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 9, the
applicant may bring legal action for Benefits under the Plan pursuant to Section
502(a) of ERISA.
Section 10. Basis Of Payments To And From Plan.
     All Benefits under the Plan will be paid by the Company. The Plan will be
unfunded, and Benefits hereunder will be paid only from the general assets of
the Company.
Section 11. Other Plan Information.
     (a) Employer And Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 95-4333817. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 515.
     (b) Ending Date For Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
     (c) Agent For The Service Of Legal Process. The agent for the service of
legal process with respect to the Plan is the Chairman of the Compensation
Committee, Endwave Corporation, 130 Baytech Drive, San Jose, CA 95134.
Section 12. Statement Of Erisa Rights.
     Participants in this Plan (which is a welfare benefit plan sponsored by
Endwave Corporation) are entitled to certain rights and protections under ERISA.
Each Eligible Executive Officer is considered a participant in the Plan and,
under ERISA, is entitled to:
     (a) Receive Information About the Plan and Benefits.
          (1) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;
          (2) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

12.



--------------------------------------------------------------------------------



 



          (3) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
     (b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of Plan participants and beneficiaries. No one, including the employer
of the participants or any other person, may fire a participant or otherwise
discriminate against participants in any way to prevent a participant from
obtaining a Plan Benefit or exercising his rights under ERISA.
     (c) Enforce Participant Rights. If a participant’s claim for a Plan Benefit
is denied or ignored, in whole or in part, the participant has a right to know
why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.
     Under ERISA, there are steps a participant can take to enforce the above
rights. For instance, if a participant requests a copy of Plan documents or the
latest annual report from the Plan, if applicable, and does not receive them
within thirty (30) days, he may file suit in a Federal court. In such a case,
the court may require the Plan Administrator to provide the materials and pay
the participant up to $110 a day until he receives the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.
     If a participant has a claim for Benefits that is denied or ignored, in
whole or in part, he may file suit in a state or Federal court.
     If a participant is discriminated against for asserting his rights, the
participant may seek assistance from the U.S. Department of Labor, or he may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If the participant is successful, the court may order the person
the participant has sued to pay these costs and fees. If the participant loses,
the court may order the participant to pay these costs and fees, for example, if
it finds his claim is frivolous.
     (d) Assistance with Questions. If a participant has any questions about the
Plan, the participant should contact the Plan Administrator. If a participant
has any questions about this statement or about his rights under ERISA, or if a
participant needs assistance in obtaining documents from the Plan Administrator,
the participant should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. Participants may also obtain certain
publications about their rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

13.



--------------------------------------------------------------------------------



 



Section 13. Execution.
     To record the amendment and restatement of the Plan as set forth herein,
the Company has caused its duly authorized officer to execute the same this ___
day of ___, 2009.

            Endwave Corporation
      By:   /s/ Edward A. Keible, Jr.         Edward A. Keible, Jr.        Chief
Executive Officer     

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Endwave
Corporation Executive Officer Severance and Retention Plan (the “Plan”).
     I understand that this Release Agreement, together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between Endwave Corporation (the “Company”) and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated therein. Certain capitalized terms used in this
Release Agreement are defined in the Plan.
     I hereby acknowledge my continuing obligations not to use or disclose
confidential or proprietary information of the Company without prior written
authorization from a duly authorized representative of the Company.
     Except as otherwise set forth in this Release Agreement, in consideration
of the benefits I will receive under the Plan that I am not otherwise entitled
to receive, I hereby generally and completely release the Company and its
parents, subsidiaries, successors, predecessors and affiliates, and its and
their partners, members, current and former directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release Agreement. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (b) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the federal
Employee Retirement Income Security Act of 1974 (as amended), the federal Family
and Medical Leave Act, and the California Fair Employment and Housing Act (as
amended).
     I understand that I am not releasing any claim that cannot be waived under
applicable state or federal law. I am not releasing any rights that I have to be
indemnified (including any right to reimbursement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between me
and the Company, or any directors’ and officers’ liability insurance policy of
the Company. Nothing in this Agreement shall prevent me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except

 



--------------------------------------------------------------------------------



 



that I hereby acknowledge and agree that I shall not recover any monetary
benefits in connection with any such proceeding with regard to any claim
released in this Agreement. Nothing in this Agreement shall prevent me from
challenging the validity of the release in a legal or administrative proceeding.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release Agreement; (b) I should consult with an attorney prior
to signing this Release Agreement (although I may choose voluntarily not to do
so); (c) I have 21 [or 45, if more than one employee is terminated; also needs
disclosure form] days to consider this Release Agreement (although I may choose
voluntarily to sign this Release Agreement earlier); (d) I have seven days
following the date I sign this Release Agreement to revoke the Release Agreement
by providing written notice to an office of the Company; and (e) this Release
Agreement shall not be effective until the date upon which the revocation period
has expired unexercised, which shall be the eighth day after I sign this Release
Agreement.
     In giving the release herein, which includes claims which may be unknown to
me at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him must have
materially affected his or her settlement with the debtor.” I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims hereunder.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
claim.

         
 
  Employee Name (print):      
 
       
 
 
 
   
 
       
 
  Signature:    
 
 
 
   
 
       
 
  Date:    
 
 
 
   

 